                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LARRY FISCUS,                                              )
                                                           )
                     Plaintiff,                            )
                                                           )
              v.                                           )              1:18-cv-1010
                                                           )
CITY OF GREENSBORO, North Carolina,                        )
                                                           )
                     Defendant.                            )


                      MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       Presently before the Court are Plaintiff’s Motion To Seal Plaintiff’s Response to and

Brief in Response to Defendant’s Motion for Summary Judgment, (ECF No. 20); and

Defendant’s Motion To File Three Exhibits Under Seal, (ECF No. 24). For the reasons that

follow, the Plaintiff’s motion is granted in part and denied in part, and Defendant’s motion is

granted.   This Order is filed contemporaneously with this Court’s Order addressing

Defendant’s Motion for Summary Judgement

       “It is well settled that the public and press have a qualified right of access to judicial

documents and records filed in civil and criminal proceedings.” Doe v. Pub. Citizen, 749 F.3d

246, 265 (4th Cir. 2014). “The right of public access springs from the First Amendment and

the common-law tradition that court proceedings are presumptively open to public scrutiny.”

Id. (citation omitted). “The common law,” however, “does not afford as much substantive

protection to the interests of the press and the public as does the First Amendment.” Rushford

v. New Yorker Mag., Inc., 846 F.2d 249, 253 (4th Cir. 1988). “The common-law presumptive




      Case 1:18-cv-01010-LCB-JLW Document 33 Filed 09/14/20 Page 1 of 7
right of access extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the public interests in

access.’” Doe, 749 F.3d at 265–66 (quoting Rushford, 846 F.2d at 253). The First Amendment

presumptive right of access, in contrast, extends “only to particular judicial records and

documents.” Id. at 266 (quoting Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th

Cir. 1988). However, it may only be restricted upon a showing that such a restriction is

“necessitated by a compelling government interest and . . . narrowly tailored to serve that

interest.” Id. (citation and internal quotation marks omitted).

       “When presented with a request to seal judicial records or documents, a district court

must comply with certain substantive and procedural requirements.” Va. Dep’t of State Police v.

Wash. Post, 386 F.3d 567, 576 (4th Cir. 2004) (citing Rushford, 846 F.2d at 253). Substantively,

a district court must “first ‘determine the source of the right of access with respect to each

document.’” Doe, 749 F.3d at 266 (quoting Va. Dep’t of State Police, 386 F.3d at 576). The

Fourth Circuit has “squarely held that the First Amendment right of access attaches to

materials filed in connection with a summary judgment motion.” Id. at 267. Therefore, the

First Amendment right of access applies in this case, as the documents which are the subject

of the motion to seal were filed with the Court in support of Defendant’s motion for summary

judgment.

       Procedurally, a district court presented with a sealing request must

              (1) provide public notice of the sealing request and a reasonable
              opportunity for the public to voice objections to the motion; (2)
              consider less drastic alternatives to closure; and (3) if it
              determines that full access is not necessary, it must state its
              reasons—with specific findings—supporting closure and its
              rejections of less drastic alternatives.


                                               2

      Case 1:18-cv-01010-LCB-JLW Document 33 Filed 09/14/20 Page 2 of 7
Id. at 272. Local Rule 5.4 outlines similar requirements.1 LR 5.4. The burden rests on the

party seeking to keep information sealed. Va. Dep’t of State Police, 386 F.3d at 575.

    I.       Plaintiff’s Motion to Seal

         Plaintiff’s motion, filed on April 29, 2020, includes a blanket request to seal his

Response to Defendant’s Motion for Summary Judgment, its eleven attached exhibits, and his

brief in support of his Response. (ECF No. 20 at 1.) In his motion, Plaintiff considers and

rejects one alternative to full closure of the documents by stating that changing or redacting

the names of individuals appearing in the files would nevertheless “reveal who these

individuals were, even if monikers were used in place of identifiers.” (ECF No. 20 ¶ 2.) In

addition, he asserts that these exhibits contain private personnel information protected by state

law under N.C.G.S. § 160A-168. (ECF No. 20 ¶ 1.) Defendant filed its Response to Plaintiff’s

Motion To Seal on May 13, 2020. (ECF No. 27.)

         The Court finds that the public notice requirement as well as a reasonable opportunity

for the public to object has been satisfied in that Plaintiff filed his motion on ECF in April

and Defendant its response in May of this year.

         The Court further finds that Plaintiff’s limited consideration of alternatives to closure

and reasons given are sufficient to support the sealing of three of the requested documents:

Exhibits 9, 10, and 11, (ECF Nos. 21-9, 21-10, 21-11). These exhibits are personnel files of

Greensboro police officers. They are confidential and, under N.C.G.S. § 160A-168, are not

considered public records. See N.C. Gen. Stat. § 160A-168(c), (c1)(1), (4) (2020). Two of these


1 These requirements are: (1) stating “the reasons why sealing is necessary;” (2) explaining “why less drastic
alternatives to sealing will not afford adequate protection;” (3) “[a]ddress[ing] the factors governing sealing of
documents reflected in governing case law;” and (4) stating “whether permanent sealing is sought and, if not,
stat[ing] how long the document should remain under seal and how the document should be handled upon
unsealing.” LR 5.4(b).

                                                        3

         Case 1:18-cv-01010-LCB-JLW Document 33 Filed 09/14/20 Page 3 of 7
files belong to non-parties in this case, (ECF Nos. 21-9, 21-10), and “the privacy interests in a

non-party’s personnel file constitute a compelling interest which would outweigh the First

Amendment public right of access.” Johnson v. City of Fayetteville, 2014 WL 7151147, at *10

(E.D.N.C. December 11, 2014) (citing Robinson v. Bowser, 2013 WL 3791770, at *6–8

(M.D.N.C. July 19, 2013)).

       The third personnel file, Exhibit 11, belongs to Plaintiff. (See ECF No. 21-11.) Some

courts have understandably distinguished non-party personnel files from those that contain

information about a Plaintiff who places his own record at issue. See Robinson, 2013 WL

3791770, at *8. In cases concerning adverse employment actions, this follows from the fact

that one’s personnel file is typically “highly relevant and, indeed, critical to whether liability

lies against Defendants.” Id. However, that is not the case here. Instead, the Court has found

that the information in Plaintiff’s file is not material to the disposition of the case.

Additionally, the file is primarily a compilation of comments written by supervisors against

whom Plaintiff has not alleged any conduct that would violate his rights. (See ECF No. 21-

11.) Thus, the Court finds that the privacy interests in Plaintiff’s file also outweigh the First

Amendment public right of access and grants the motion to seal Exhibits 9, 10, and 11 in their

entirety.

       In addition, the Court partially grants a motion to seal excerpts of three additional

documents Plaintiff has entered. The first of these is Exhibit 1, which is Plaintiff’s affidavit

with accompanying material. (ECF No. 21-1.) In this affidavit, Plaintiff largely restates his

theory of the case by pointing to non-confidential information. (See id.) However, Plaintiff

makes an assertion regarding a personnel matter of a non-party in Paragraph 10, and thus the

Court finds that Plaintiff should file a new version of this exhibit with Paragraph 10 redacted.

                                                4

       Case 1:18-cv-01010-LCB-JLW Document 33 Filed 09/14/20 Page 4 of 7
The Court also partially grants a motion to seal a section of Exhibits 1 and 5 that include the

affidavit of retired officer John Wolfe. (ECF Nos. 21-1, 21-5.) Like Plaintiff, Officer Wolfe

also makes assertions regarding a personnel matter of a non-party in Paragraphs 4 through 9,

(see ECF Nos. 21-1 at 33–36; 21-5 ¶¶ 4–9), and thus the Court finds that Plaintiff should file

a new version of both exhibits with this section redacted.

        The Court will likewise partially grant a motion to seal sections of Plaintiff’s Brief in

Support of Response in Opposition to Defendant’s Motion for Summary Judgment. (ECF

No. 22.) This brief comprises the legal argument in opposition to summary judgment in this

case, but additionally makes several assertions regarding a personnel matter of a non-party as

well. Thus, Plaintiff must file a new version of this brief with the following sections redacted:

             On Page 1, the second sentence under the heading “Nature of the Case”
              beginning with the words “Plaintiff has”;
             On Page 4, the two sentences beginning with the words “In fact” at the end of
              the second paragraph;
             The last sentence on Page 6 beginning with the words “While Chief Scott”;
             The first two paragraphs of Page 9 beginning with the words “The yearly” and
              ending with the words “stellar record.”

        The Court denies the motion to seal any remaining part of Plaintiff’s brief, including

documents that are already in the record (Exhibits 2, 3, 4,2 and 8), (ECF Nos. 21-2, 21-3, 21-

4, 21-8), or affidavits that contain information that are not otherwise protected by any statute

(Exhibits 6 and 7), (ECF Nos. 21-6, 21-7).




2 Only a redacted version of Exhibit 4, a document related to Plaintiff’s EEOC claim, is public at this time.
Even so, the information that is redacted constitutes an argument Defendant raises, is public information, or
is already on the record in another form.

                                                     5

       Case 1:18-cv-01010-LCB-JLW Document 33 Filed 09/14/20 Page 5 of 7
II.    Defendant’s Motion

       Defendant has requested the Court seal three additional documents, which are Exhibits

12, 13, and 15. (ECF No. 25 at 1 (citing ECF Nos. 23-1, 23-2, 23-4).) Exhibit 12 is a table

providing the names of all officers who completed the interactive assessment to be considered

for promotion to Lieutenant in the years 2014 and 2016 as well as their scores. (See ECF No.

23-1, 26.) Exhibit 13 contains similar information for the year 2016 only, but with the officers

ranked by score rather than in alphabetical order. (See ECF No. 23-2, 26-1.) Exhibit 15 is an

excerpt of a deposition given by a non-party describing a personnel matter. (See ECF No. 26-

2.) A redacted version of this document has been previously filed and is in the public record.

(See ECF No. 23-4.)

       The Court finds that the public notice requirement has been satisfied and there has

been a reasonable opportunity for the public to object since Plaintiff filed his motion on ECF

in May of this year. (See ECF No. 25.) Defendant also states that there “is no less drastic

alternative to sealing that will afford adequate protection of confidentiality.” (ECF No. 25 at

5.)

       Given the nature of the exhibits, the Court agrees and additionally finds that each of

these documents contains non-public personnel information about non-parties protected

under N.C. Gen. Stat. § 160A-168. Thus, the Court grants Defendant’s motion to seal

Exhibits 12, 13, and 15.

                                           ORDER

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Seal Plaintiff’s Response to and

Brief in Response to Defendant’s Motion for Summary Judgment, (ECF No. 20), is

GRANTED with regards to Exhibits 9, 10, and 11 and DENIED in part as to all other

                                               6

      Case 1:18-cv-01010-LCB-JLW Document 33 Filed 09/14/20 Page 6 of 7
requests. The Court orders that Plaintiff shall file versions of Exhibits 1 and 5 with redactions

consistent with those ordered in this memorandum. The Court additionally orders that

Plaintiff shall file a version of its Brief in Support of Response in Opposition to Defendant’s

Motion for Summary Judgment, (ECF No. 22), consistent with all redactions stated in this

memorandum.

       IT IS FURTHER ORDERED that Defendant’s Motion to File Three Exhibits Under

Seal, (ECF No. 24), is GRANTED and shall be sealed permanently unless otherwise ordered

by the Court.

       It is FURTHER ORDERED that the redacted versions of the documents outlined in

this Order shall be filed no later than September 25, 2020. Further, once the redacted versions

have been filed consistent with this Order, all unredacted versions of the corresponding

documents shall remain sealed permanently unless otherwise ordered by the Court.

       This, the 14th day of September 2020.


                                            /s/Loretta C. Biggs
                                            United States District Judge




                                               7

      Case 1:18-cv-01010-LCB-JLW Document 33 Filed 09/14/20 Page 7 of 7
